Title: James Madison to John Hartwell Cocke, 3 December 1827
From: Madison, James
To: Cocke, John Hartwell


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Dec. 3. 1827
                            
                        
                          
                        Mr Jesse B. Harrison of Lynchburg offers himself as Successor to Mr Long in the Professorship of antient
                            Languages; and if satisfied by the concurring opinions of the Visitors separately expressed that he may expect the
                            appointment, intends to embark immediately for Germany at his own expense, in order to avail himself of the peculiar
                            opportunities there afforded for improving his qualifications. His plan will be, with such a sanction from the Visitors,
                            to be ready to enter on the duties of that Chair, at the commencement of the Session in September next; but with an
                            understanding that if Mr Long should not then have vacated it, or if vacated & a temporary provision for it,
                            extended to a few months, can be made, he will be at liberty to prolong his studies abroad accordingly.
                        The enclosed copies of letters from Professors Ticknor, Tucker, & Long, with that of a paper from Mr
                            Jefferson, contain the information & recommendation presented by Mr Harrison; to which I may add that a short
                            visit from him has left no impressions on me which do not accord with them.
                        That the sense of the Visitors on the subject of his application may be collected and made known to him with
                            as little delay as possible, I request the favor of you to communicate yours to Mr Johnson, who in his position at
                            Richmond will most conveniently receive like communications from all his colleagues, and make known the resulting decision
                            to Mr Harrison. With great esteem & regard
                        
                        
                            
                                James Madison
                            
                        
                    